DETAILED ACTION
This action is in response to the amendments filed on Dec. 10th, 2021. A summary of this action:
Claims 1-2, 4-7, 9-10, 13-23, 25 have been presented for examination.
Claims  1-2, 4-7, 9-10, 13-23, 25 have been amended
Claims 3, 8, 11-12, 24, 26-27 have been cancelled
The specification is objected to
Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 25 is directed towards software per se.
Claims 1-2, 4-7, 9-10, 13-23, 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mental process and a mathematical concept without significantly more. 
Claim 1-2, 4-7, 9-10, 13-19, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable  over Wu et al., “Non-stationary Multiple-point Geostatistical Simulations with Region Concept”, May 2007  in view of Dechter et al., “Backjump-based backtracking for constraint satisfaction problems”, 2002 
Claim 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable  over Wu et al., “Non-stationary Multiple-point Geostatistical Simulations with Region Concept”, May 2007  in view of Dechter et al., “Backjump-based backtracking for constraint satisfaction problems”, 2002 and in further view of Frost et al., “Look-ahead value ordering for constraint satisfaction problems”, 1995
This action is non-Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the § 101
	The rejection is maintained..
	In addition, the previous rejection was on the basis that the present claims recited a mental process.
	A new additional rationale is presented below: the claimed invention is directed towards both a mental process and a mathematical concept.
	As such, this rejection is non-final, as this is a new grounds of rejection.

Applicant submits (Remarks, page 10): “...Specifically, claim 1 recites techniques that aid hydrocarbon recovery from a reservoir, providing a solution to the problem of dead-end pixels. See, e.g., Specification as Filed, p. 8, 11. 8-20. Moreover, claim 1 recites techniques that are not well-understood, routine, or conventional activity...” – this is not persuasive. 

	One: the newly added limitation of “using....” is merely an insignificant extra-solution activity of an insignificant application of the abstract idea – see MPEP § 2106.05(g). The limitation is recited in a generalized manner and fails to recite any specific step of what is 
	Second: the applicant argues for “providing a solution to the problem of dead-end pixels” which implies an argument of improvements to the Functioning of a Computer or To Any Other Technology or Technical Field as per MPEP § 2106.05(a).
	See the instant specification page 8,¶ 2: “This new technique for MPS simulation provides a solution to the problem of dead-end pixels which is fundamentally different in construction to methods described 10 above. In the previous cases, due to the presence of dead-end pixels and lack of a correct method to resolve them, the MPS properties of the simulated image are not always similar to that of training information. In this new approach, the MPS simulation is represented as a combinatorial optimization problem, the objective of which is to prevent any dead-end pixel whilst retaining the MPS properties of the 15 training information.”
	However: this argument fails to be persuasive as the claims do NOT even recite the use of the term “pixel”, let alone do the claims reflect the argued improvement.
	See MPEP § 2106.05(a): “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359“

	As to the disclosed improvement, the disclosed merely conveys an improvement in the abstract idea itself – see MPEP §2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)).“
	
Regarding the § 103 Rejection
	The rejection is withdrawn, and a new grounds of rejection is presented below.
	The rejection is solely withdrawn in view of newly found prior art that more closely teaches the disclosed invention. 
	
Applicant submits (Remarks, page 11): “Amended independent claim 1 recites techniques that include, inter alia, using a conflict set to back-jump, thereby addressing the issue of how to allow direct back-jumping at arrival of a dead-end cell without stepwise backtracking through the intervening cells. Using a conflict set to keep track of domain set changes allows for identification of the variable responsible for the dead-end, without needing to re-simulate all intervening variables, thereby sparing considerable processing effort. Whether viewed separately or in combination, the cited references do not describe the operations performed on a conflict set as recited in amended independent claim 1...” – This is not pervasive.
	It is improper to import limitations from the specification into the claims, as this argument requires. 
Nor has the applicant Applicant's arguments actually pointed out clearly what claim limitations underlie this argument, nor how these limitations are distinguished from the previously relied upon prior art.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
	The claims are given their broadest reasonable interpretation to a skilled person in view of the specification, however limitations are not imported from the specification.
	The below claim interpretation is provided for compact prosecution, wherein this is “Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)” –see MPEP § 2111.

	The claims recite several instances of “zero or more”, e.g. “a domain set, the domain set comprising zero or more possible values assignable to its corresponding variable;” as recited in claim 1.
	“Zero” as recited in the claims is reasonably interpreted that there are zero, i.e. none of the elements as there are “zero” of them.
	E.g. “a domain set, the domain set comprising zero... possible values assignable to its corresponding variable;” conveys merely “a domain set” as nothing is actually required. 
	The remaining limitations that recite “zero or more” are interpreted, under the BRI, in a similar manner, i.e. that the claim requires “zero” of the later recited element, i.e. it does not require the element. 

	The claims recites “any” in a similar manner that they recite “zero”, e.g. in claim 1: “updating the selected variable's corresponding conflict set to include any conflict variables, the any previously assigned variables” – the term “any” is given its plain meaning, i.e. zero or more, and interpreted under the BRI in this manner.
	Should the applicant have intended for these recitations to be interpreted as “one or more”, or the like – then the claims should be amended to clearly reflect this. 

	To clearly show the above interpretation: claim 1 recites: 
...
a domain set, the domain set comprising zero or more possible values assignable to its corresponding variable;
...
b) assigning a value to the selected variable from the selected variable's corresponding domain set, provided it is not empty; - i.e. for when it is empty, i.e. that the domain set has “zero...possible values” then this limitation requires nothing, as the set is “empty”. 
In other words, the language of the claim itself makes it clear that there are embodiments of the present claims where the “domain set” is “empty”, i.e. that there are “zero” values in this set.
	
	In addition, the newly amended set of limitations in claim 1, and the other parallel independent claims recite: claim 1 - “should the selected variable's corresponding domain set comprise no values which satisfy the constraint:” claim 6- “should a template variable be determined to be a foreseen dead-end variable” and claim 25: “should the selected variable's these are all contingent limitations. 
There are numerous other contingent limitations recited in the claims, the Examiner is merely pointing out the ones in the independents as examples of such recitations. 

	See MPEP § 2111.04: “...See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electro cardiac signal data is not within the threshold electro cardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 
See MPEP § 2163.06: “The claims as filed in the original specification are part of the disclosure and therefore, if an application as originally filed contains a claim disclosing material not disclosed in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985).” and see the originally filed claims on Dec. 28th, 2018. 
 Correction of the following is required:
Claim 22 recites, similar to the originally filed claims: “The method as claimed in claim 20, wherein the values are sorted in an order based on a weighted random selection for each position in the order, the weighting determined by the probabilities.”
The specifications fails to provide proper antecedent basis for this limitation – see at least page 17, lines 10-20 and see pages 17-18, the paragraph split between the pages for reference.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 25 is directed towards software per se.

Claim 25 recites in part: “A computer program comprising computer readable instructions which, when run on suitable computer apparatus, cause the computer apparatus to perform operations for characterising a subsurface region, the operations comprising:”
	As per MPEP § 2106.03: “Non-limiting examples of claims that are not directed to any of the statutory categories include:  • Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;”
	As such, claim 25 is directed towards software per se. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-2, 4-7, 9-10, 13-23, 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mental process and a mathematical concept without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of an process.
	Claim 6 is directed towards the statutory category of an process.
Claim 25 is not directed towards a statutory category of invention. See above.
In the interests of compact prosecution, should claim 25 be amended to be in a statutory category of invention, the Examiner has also rejected claim 25 as an abstract idea below.

Claim 1 is treated as representative of claim 25 – as such, claim 25 is rejected under a similar rationale as claim 1.
	Claim 6 is a non-parallel claim, and as such is considered separately below. 

Step 2 for Claims 1 and 25, and the dependents thereof
	
Step 2A – Prong 1

See MPEP § 2106.04: “...In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record. “

The mathematical concept recited in claim 1 is: 
defining a plurality of variables for describing the subsurface region, each variable comprising a cell... the plurality of variables having corresponding thereto:
	a domain set, the domain set comprising zero or more possible values assignable to its corresponding variable;
	a neighborhood set, each neighborhood set comprising a subset of the plurality of variables which neighbor its corresponding variable;
	and a conflict set comprising zero or more conflict variables, each conflict variable being a previously assigned variable which reduces the domain set of its corresponding variable;
	sequentially performing the following steps a) to c) for each variable of the plurality of variables:
	a) selecting an unassigned variable from the plurality of variables;
b) assigning a value to the selected variable from the selected variable's corresponding domain set, provided it is not empty;
	and c) assessing whether a constraint is satisfied with the selected variable assigned the assigned value;
	updating the selected variable's corresponding conflict set to include any conflict variables, the conflict variables being any previously assigned variables comprised within the selected variable's corresponding neighborhood set when the constraint is assessed not to be satisfied at step c);
should the selected variable's corresponding domain set comprise no values which satisfy the constraint:
	Application No. 16/314,0573 Docket No.: T2126-7001USdetermining a most recent conflict variable from the selected variable's corresponding conflict set, the most recent conflict variable comprising the variable in the selected variable's corresponding conflict set which has been most recently assigned a value;
	unassigning the values previously assigned to the selected variable, the most recent conflict variable, and all intervening variables which were assigned values between the selected variable being assigned a value and the most recent conflict variable being assigned a value;
	assigning to the most recent conflict variable, if available, a further value from the most recent conflict variable's domain set;
	and continuing the sequentially performing steps a) to c) from the most recent conflict variable;


See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
defining a plurality of variables for describing the subsurface region, each variable comprising a cell... the plurality of variables having corresponding thereto:
	a domain set, the domain set comprising zero or more possible values assignable to its corresponding variable;
	a neighborhood set, each neighborhood set comprising a subset of the plurality of variables which neighbor its corresponding variable;
	and a conflict set comprising zero or more conflict variables, each conflict variable being a previously assigned variable which reduces the domain set of its corresponding variable;
	sequentially performing the following steps a) to c) for each variable of the plurality of variables:
	a) selecting an unassigned variable from the plurality of variables;
	b) assigning a value to the selected variable from the selected variable's corresponding domain set, provided it is not empty;
and c) assessing whether a constraint is satisfied with the selected variable assigned the assigned value;
	updating the selected variable's corresponding conflict set to include any conflict variables, the conflict variables being any previously assigned variables comprised within the selected variable's corresponding neighborhood set when the constraint is assessed not to be satisfied at step c);
should the selected variable's corresponding domain set comprise no values which satisfy the constraint:
	Application No. 16/314,0573 Docket No.: T2126-7001US Amendment dated December 10, 2021 Reply to Office Action of June 11, 2021 determining a most recent conflict variable from the selected variable's corresponding conflict set, the most recent conflict variable comprising the variable in the selected variable's corresponding conflict set which has been most recently assigned a value;
	unassigning the values previously assigned to the selected variable, the most recent conflict variable, and all intervening variables which were assigned values between the selected variable being assigned a value and the most recent conflict variable being assigned a value;
	assigning to the most recent conflict variable, if available, a further value from the most recent conflict variable's domain set;
	and continuing the sequentially performing steps a) to c) from the most recent conflict variable;

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a 
The mathematical concept is claimed in such a generalized manner that the mathematical concept also encompasses a person mentally performing the math, see MPEP § 2106.04(a)(2) as well, including that for a mental process “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. “

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1 - A computer-implemented method 
Claim 25 - A computer program comprising computer readable instructions which, when run on suitable computer apparatus, cause the computer apparatus to perform  operations ... the operations comprising:

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
of characterising a subsurface region
subsurface region
 representing at least one of a subsurface area or a subsurface volume forming part of the subsurface region,

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. an insignificant application:
and using the results of the method to aid hydrocarbon recovery from a reservoir. 

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1 - A computer-implemented method 
Claim 25 - A computer program comprising computer readable instructions which, when run on suitable computer apparatus, cause the computer apparatus to perform  operations ... the operations comprising:

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
of characterising a subsurface region
subsurface region
 representing at least one of a subsurface area or a subsurface volume forming part of the subsurface region,

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. an insignificant application:
and using the results of the method to aid hydrocarbon recovery from a reservoir. 

The claimed invention recites an abstract idea without significantly more.

Regarding the dependent claims
Claim 2 recites another step in both the mental process and mathematical concept
Claim 3 recites another step in both the mental process and mathematical concept
Claim 4 recites another step in both the mental process and mathematical concept
Claim 5 recites another step in both the mental process and mathematical concept
Claim 15 recites another step in both the mental process and mathematical concept
Claim 16 recites another step in both the mental process and mathematical concept
Claim 17 recites another step in both the mental process and mathematical concept
Claim 18 recites another step in both the mental process and mathematical concept
Claim 19 recites another step in both the mental process and mathematical concept
Claim 20 recites another step in both the mental process and mathematical concept
Claim 21 recites another step in both the mental process and mathematical concept
Claim 22 recites another step in both the mental process and mathematical concept
Claim 23 recites another step in both the mental process and mathematical concept, wherein the recitation of “the subsurface region” is merely generally linking the claim to a field of use/technological environment 

The claimed invention recites an abstract idea without significantly more.

Step 2 for Claims 6, and the dependents thereof
Step 2A – Prong 1
	The claims are recites an abstract idea of both a mental process and mathematical concept. 
See MPEP § 2106.04: “...In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record. “

The mathematical concept recited in claim 6 is: 
	defining a plurality of variables for describing the subsurface region, each variable having:
	a corresponding domain set, the domain set comprising zero or more possible values assignable to its corresponding variable;
a corresponding template set, each template set comprising a subset of the plurality of variables having a positional relationship with its corresponding variable determined by a predefined template;
	a corresponding conflict set comprising zero or more conflict variables, each conflict variable comprising a previously assigned variable which reduces the domain set of its corresponding variable;
	a corresponding forward set comprising zero or more forward variables, each forward variable being a variable unassigned prior to assignment of the forward set's corresponding variable, and which has its domain set reduced due to an assigned value of the forward set's corresponding variable;
	and a corresponding deleted set comprising zero or more tuples, each tuple comprising a variable which results in a set of one or more values being removed from the domain set of the deleted set's corresponding variable, varied with the set of one or more values being removed;
	sequentially performing the following steps a) to d) for each variable of the plurality of variables:
	a) selecting an unassigned variable from the plurality of variables;
	b) assigning a value to the selected variable from the selected variable's corresponding domain set, provided it is not empty;
	c) for each template variable, wherein a template variable comprises an unassigned variable within the selected variable's template set assessing whether a constraint is satisfied with the selected variable assigned the assigned value at step b) and the template variable assigned, sequentially, each value in its corresponding domain set;
	and Application No. 16/314,0575 Docket No.: T2126-7001US Amendment dated December 10, 2021 Reply to Office Action of June 11, 2021 d) where for at least one of the template variables, the constraint is not satisfied for any value in the domain set corresponding to that template variable, determining that template variable to be a foreseen dead-end variable;
	should a template variable be determined to be a foreseen dead-end variable:
	determining a most recent conflict variable from the selected variable's corresponding conflict set, the most recent conflict variable comprising the variable in the selected variable's corresponding conflict set which has been most recently assigned a value;
	unassigning the values previously assigned to the selected variable, the most recent conflict variable, and all intervening variables which were assigned values between the selected variable being assigned and the most recent conflict variable being assigned a value;
	and assigning to the most recent conflict variable, if available, a further value from the most recent conflict variable's domain set comprising continuing the sequentially performing sets a) to d) from the most recently assigned conflict variable;

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas.
See MPEP § 2106.04(a)(2).

The mental process recited in claim 6 is:
	defining a plurality of variables for describing the subsurface region, each variable having:
	a corresponding domain set, the domain set comprising zero or more possible values assignable to its corresponding variable;
	a corresponding template set, each template set comprising a subset of the plurality of variables having a positional relationship with its corresponding variable determined by a predefined template;
	a corresponding conflict set comprising zero or more conflict variables, each conflict variable comprising a previously assigned variable which reduces the domain set of its corresponding variable;
	a corresponding forward set comprising zero or more forward variables, each forward variable being a variable unassigned prior to assignment of the forward set's corresponding variable, and which has its domain set reduced due to an assigned value of the forward set's corresponding variable;
	and a corresponding deleted set comprising zero or more tuples, each tuple comprising a variable which results in a set of one or more values being removed from the domain set of the deleted set's corresponding variable, varied with the set of one or more values being removed;
	sequentially performing the following steps a) to d) for each variable of the plurality of variables:
a) selecting an unassigned variable from the plurality of variables;
	b) assigning a value to the selected variable from the selected variable's corresponding domain set, provided it is not empty;
	c) for each template variable, wherein a template variable comprises an unassigned variable within the selected variable's template set assessing whether a constraint is satisfied with the selected variable assigned the assigned value at step b) and the template variable assigned, sequentially, each value in its corresponding domain set;
	and Application No. 16/314,0575 Docket No.: T2126-7001US Amendment dated December 10, 2021 Reply to Office Action of June 11, 2021 d) where for at least one of the template variables, the constraint is not satisfied for any value in the domain set corresponding to that template variable, determining that template variable to be a foreseen dead-end variable;
	should a template variable be determined to be a foreseen dead-end variable:
	determining a most recent conflict variable from the selected variable's corresponding conflict set, the most recent conflict variable comprising the variable in the selected variable's corresponding conflict set which has been most recently assigned a value;
	unassigning the values previously assigned to the selected variable, the most recent conflict variable, and all intervening variables which were assigned values between the selected variable being assigned and the most recent conflict variable being assigned a value;
	and assigning to the most recent conflict variable, if available, a further value from the most recent conflict variable's domain set comprising continuing the sequentially performing sets a) to d) from the most recently assigned conflict variable;


The mathematical concept is claimed in such a generalized manner that the mathematical concept also encompasses a person mentally performing the math, see MPEP § 2106.04(a)(2) as well, including that for a mental process “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. “


Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 


A computer-implemented method

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
... subsurface region...


The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. insignificant application:
and using the results of the method to aid hydrocarbon recovery from a reservoir. 

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A computer-implemented method

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
... subsurface region...


The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. insignificant application:
and using the results of the method to aid hydrocarbon recovery from a reservoir. 

The claimed invention recites an abstract idea without significantly more.

Regarding the dependent claims
Claim 7 recites another step in both the mental process and mathematical concept
Claim 9 recites another step in both the mental process and mathematical concept
Claim 10 recites another step in both the mental process and mathematical concept
Claim 13 recites another step in both the mental process and mathematical concept
Claim 14 recites another step in both the mental process and mathematical concept
Claim 15 recites another step in both the mental process and mathematical concept, in addition this claim is also generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
Claim 16 recites another step in both the mental process and mathematical concept
Claim 17 recites another step in both the mental process and mathematical concept
Claim 18 recites another step in both the mental process and mathematical concept
Claim 19 recites another step in both the mental process and mathematical concept
Claim 20 recites another step in both the mental process and mathematical concept
Claim 21 recites another step in both the mental process and mathematical concept
Claim 22 recites another step in both the mental process and mathematical concept
Claim 23 recites another step in both the mental process and mathematical concept, in addition this claim is also generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

The claimed invention recites an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-7, 9-10, 13-19, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable  over Wu et al., “Non-stationary Multiple-point Geostatistical Simulations with Region Concept”, May 2007  in view of Dechter et al., “Backjump-based backtracking for constraint satisfaction problems”, 2002

Regarding Claim 1
Wu teaches:
	A computer-implemented method of characterising a subsurface region, the method comprising:  (Wu, see the abstract: “The multiple-point (mp) geostatistical algorithm SNESIM can generate ‘realistic’ lithofacies model by borrowing geological patterns from a training algorithm”, i.e. for a computer implementing an algorithm for reservoir modeling)
	defining a plurality of variables for describing the subsurface region, each variable comprising a cell representing at least one of a subsurface area or a subsurface volume forming part of the subsurface region, the plurality of variables having corresponding thereto:  (Wu, § 1, ¶ 2 – “It operates pixel-wise with the conditional probabilities for each pixel value [for each pixel/variable of the plurality of pixels/variables] being lifted as conditional proportions from a training image depicting the geometry and distribution of objects deemed to prevail in the actual field.” – for the BRI see page 3, ¶ 2: “A subsurface region may comprise a subsurface area or subsurface volume, which 10 may be represented by a set of cells referred to as pixels or variables hereafter...”, i.e. under the BRI the plurality of variables comprising cells as claimed encompasses Wu’s plurality of pixels)	
a domain set, the domain set comprising zero or more possible values assignable to its corresponding variable; (Wu, § 1, ¶ 2: “In SNESIM , the training image is scanned only once; all conditional proportions available in that training image for a given search template size are faithfully stored in a smart search tree data structure [example of storing into a domain set], from which they can be retrieved fast [example of assigning]. The SNESIM algorithm contains two main parts, (1) the construction of the search tree where all training proportions are faithfully stored , and (2) the simulation part where these proportions are read and used to draw the simulated values.”
a neighborhood set, each neighborhood set comprising a subset of the plurality of variables which neighbor its corresponding variable; (Wu, page 4, ¶ 1: “The realization of Figure 1(b) displays stationary (non location-specific) patches of training image patterns of dimension equal to that of the data search neighborhood used.”, e.g. § 4.1 on page 16, ¶ 2: “Then the usual SNESIM simulation is performed in each active region. The regions can be simulated one at a time in any sequence, or they can be simulated simultaneously through a single random path crossing all regions. For example, one can split region R2 on Figure 11 into two parts: R2a (left part) and R2b (right) [example of two neighborhoods]...”
and a conflict set comprising zero or more conflict variables, each conflict variable being a previously assigned variable which reduces the domain set of its corresponding variable; (Wu, § 4.1, ¶ 3: “After simulation over the first region, simulation in any subsequent region is conditioned to any close-by values previously simulated in neighboring regions. This reduces discontinuities of geological structures across region boundaries. The simulated result not only contains the property values in the current region, but also the property copied from the other conditioning regions. For instance in Figure 11, when the second in sequence region R1 is simulated conditional to the property re0 in region R0, the simulated realization re0,1 contains the property in both R0 and R1.” and § 4.3 ¶ 1 on page 25: “Although simulated values in the regions already processed are used to constrain the simulation in regions processed later,”, i.e. the previously assigned/”previously simulated” “values” are “used to [further] constrain” the domain set/reduce the domain set, under the BRI this is an example of a conflict set)
sequentially performing the following steps a) to c) for each variable of the plurality of variables:  (Wu, page 17, second bullet point: “last, perform SNESIM simulation sequentially over all the regions.”, see page 45 § 4.3, ¶ 1 for clarification: “Once the simulation grid is divided into NR regions, the SNESIM algorithm proceeds from one region to another sequentially”, in addition, see page 7, § 3.2: “During the simulation, SNESIM first identifies the rotation region index i and affinity region index j associated with each simulation node u; then it uses the corresponding search tree Treei,j to retrieve the probability distribution conditional to the local data event devJ (u); finally a simulated value is drawn from that conditional distribution.” and see algorithm 1 on page 8, including line 14: “for Each location u along the random path do”, in other words, this “sequentially” goes through each “location” [each variable] 
	a) selecting an unassigned variable from the plurality of variables; (Wu, algorithm 1 on page 8: “13: Define a random path visiting all locations to be simulated over all regions 14: for Each location u  [example of a selected unassigned variable] along the random path do...”
	b) assigning a value to the selected variable from the selected variable's corresponding domain set, provided it is not empty; (Wu, page 8, algorithm 1, line 18: “Draw a simulated value z(s)(u) from that conditional distribution [part of the domain set, this is “from the corresponding search tree”] and add it to the data set [assign it to “location u”]”, for an example - page 23, last paragraph: “Next, SNESIM is run again within the inactive regions to fill in the uninformed locations in Figure 18, using the same training images and parameter settings”)
and c) assessing whether a constraint is satisfied with the selected variable assigned the assigned value; (Wu, pages 16-17, the paragraph split between the pages: “This region concept can be combined with the previous rotation/affinity concept for greater flexibility: each active region can have its own local scaling and orientation constraints. One can also use the region concept to accomplish the tasks of rotation/affinity presented in Section 3: • first, define all the independent regions from the local rotation and scaling constraints; • second, create a new training image for each region; • last, perform SNESIM simulation sequentially over all the regions.”, e.g. § 4.2.3 on page 23, ¶ 2: “The region concept can be used together with the local rotation and scaling constraints. In this example, the active region is further constrained by three rotation regions (Figure 4(b)) and three affinity regions (Figure 4(a)),” 
then § 3 on page 5: “Given one single input training image, the rotation/affinity is applied to transform locally the original input search template into a new search template which is used to retrieve the training conditional probability. A set of different search trees is built to accommodate the different transformed search templates...Our implementation is CPU-efficient at the cost of greater RAM demand, since many search trees must be built and simultaneously stored.” – then see § 3.2 on page 7: “During the simulation, SNESIM first identifies the rotation region index i and affinity region index j associated with each simulation node u; then it uses the corresponding search tree Treei,j to retrieve the probability distribution conditional to the local data event devJ (u);” and page 25 ¶ 1 for clarity: “This fast simulation is due to SNESIM being performed only inside the new regions with only one search tree” – in other words, this selects which “search tree”/domain set to assign values from based on the “constraints” – as such, a skilled person would have inferred that when a value is 
updating the selected variable's corresponding conflict set to include any conflict variables, the conflict variables being any previously assigned variables comprised within the selected variable's corresponding neighborhood set when the constraint is assessed not to be satisfied at step c); ((Wu, § 4.1, ¶ 3: “After simulation over the first region, simulation in any subsequent region is conditioned to any close-by values previously simulated in neighboring regions. This reduces discontinuities of geological structures across region boundaries. The simulated result not only contains the property values in the current region, but also the property copied from the other conditioning regions. For instance in Figure 11, when the second in sequence region R1 is simulated conditional to the property re0 in region R0, the simulated realization re0,1 contains the property in both R0 and R1.” and § 4.3 ¶ 1 on page 25: “Although simulated values in the regions already processed are used to constrain the simulation in regions processed later,” – in other words, the selected variables conflict set of “close-by values previously simulated in neighboring regions” is updated at each step, whether or not the constraint is satisfied [i.e., including for when the constraint is not satisfied, as it is both cases])
should the selected variable's corresponding domain set comprise no values which satisfy the constraint: (Wu, page 2, last paragraph: “The characteristic of the SNESIM algorithm is that it strives to be faithful to the conditioning data event by not accepting any training replicate that does not fully identify the conditioning data values.” and see algorithm 1 on page 8: “15: Find the conditioning data event devJ (u) defined by template Tg” and to clarify, see page 3, ¶ 2: “Instead of saving faithfully all training replicates in a search tree as does SNESIM...” – i.e., a skilled person would have inferred that the “training replicates in a search tree” are examples of values in the domain set, and a skilled person would then have inferred that when none of the “training replicates in a search tree” “fully identify the conditioning data values” that the domain set is empty, i.e. that there are no values in the search tree/domain set which can be assigned as none of the “training replicates” identify the “condition data event” [e.g., in algorithm 1]
as to this not satisfying the constraint: see pages 16-17  the paragraph split between the pages and see §§ 3.1-3.2 as cited above – Wu’s system constrains the search tree/domain set to a single/”one search tree” – taken in full, when there is no “training replicate” in the selected “one search tree” [the domain set] that satisfies the constraint and “fully identify the conditioning data values” , then there are no values in the domain set
...
and using the results of the method to aid hydrocarbon recovery from a reservoir. (Wu, abstract: “The multiple-point (mp) geostatistical algorithm SNESIM can generate ‘realistic’ lithofacies model by borrowing geological patterns from a training image. However, it requires that input training image to be reasonably stationary. In practice, most reservoirs are non-stationary, thus the incorporation of non stationary information during mp simulation is a challenge...The region concept is designed to account for the ‘general’ non stationary case in other words, the results of the method are used for a reservoir with “wells” [example of a reservoir with hydrocarbon recovery from the wells])

Wu does not explicitly teach: 
	Application No. 16/314,0573 Docket No.: T2126-7001USdetermining a most recent conflict variable from the selected variable's corresponding conflict set, the most recent conflict variable comprising the variable in the selected variable's corresponding conflict set which has been most recently assigned a value;
	unassigning the values previously assigned to the selected variable, the most recent conflict variable, and all intervening variables which were assigned values between the selected variable being assigned a value and the most recent conflict variable being assigned a value;
	assigning to the most recent conflict variable, if available, a further value from the most recent conflict variable's domain set;
	and continuing the sequentially performing steps a) to c) from the most recent conflict variable;
	
Dechter teaches:
	Application No. 16/314,0573 Docket No.: T2126-7001USdetermining a most recent conflict variable from the selected variable's corresponding conflict set, the most recent conflict variable comprising the variable in the selected variable's corresponding conflict set which has been most recently assigned a value; (Dechter, § 7.1 ¶¶ 1-2” “One combination is conflict-directed backjumping with forward checking level look-ahead and dynamic variable ordering [27,31]. We present such an integrated algorithm, FC-CBJ, in Figs. 14 and 15...The main procedure of FC-CBJ closely resembles CONFLICT-DIRECTED-BACKJUMPING (Fig. 8). Recall that CBJ maintains a jumpback set J for each variable x. SELECTVALUECBJ adds earlier, instantiated variables to Ji . Upon reaching a dead-end at xi , the algorithm jumps back to the latest variable in Ji [the most recent conflict variable in the conflict set]. When CBJ is combined with look-ahead, the J sets are used in the same way, but they are built in a different manner.”  - to be clear: see figure 14, which shows that “Ji” is the “conflict set”) 
	unassigning the values previously assigned to the selected variable, the most recent conflict variable, and all intervening variables which were assigned values between the selected variable being assigned a value and the most recent conflict variable being assigned a value; (Dechter, figures 14-15 on pages 181-182 which are the pseudocode for the “FC-CBJ” algorithm – see figure 15, for the “a leads to a dead-end” which sets “empty-domain” to “true” which causes a “reset” of the domain set “Di’” and the conflict set “Jk” such that they return “to status before a was selected [assigned]”, i.e. this un-assigns/resets the values previously assigned to the selected variable, the most recent conflict variables, and all intervening variables when a “dead-end” is detected)
	assigning to the most recent conflict variable, if available, a further value from the most recent conflict variable's domain set; (Dechter, figure 14 – the steps for when “xi” is null/”no he algorithm jumps back to the latest variable in Ji” – see §§ 4-4.1, and § 4.4 for more clarification of the backjump – under the BRI, this limitation conveys the steps of Backjumping to the most recent conflict variable, as taught by Dechter  – for claim interpretation see page 11, ¶ 2 in the section “Conflict Directed Back-jumping” 
	and continuing the sequentially performing steps a) to c) from the most recent conflict variable; (Dechter, figure 14 - “return instantiated values”  and then see Wu as cited above -  page 17, second bullet point: “last, perform SNESIM simulation sequentially over all the regions.”, see page 45 § 4.3, ¶ 1 for clarification: “Once the simulation grid is divided into NR regions, the SNESIM algorithm proceeds from one region to another sequentially” – in other words, as taken in combination this would have been to use Wu’s system with the addition of Dechter’s techniques of searching trees with “dead-ends” – Dechter’s technique would have returned the “instantiated values”, and the Wu’s system would have “sequentially” went to the next sequence once a value was instantiated)

Dechter is considered as analogous art as it is considered at least reasonably pertinent to the problem faced by the inventor: “An issue with such MPS techniques is the occurrence of dead-end pixels variables)” (instant specification page 1, last paragraph) – see the abstract of Dechter this is a set of techniques to mitigate “dead-ends” such as in search trees (see Dechter, figure 4 for an example).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wu on “two concepts are proposed to account for non-stationary constraints in the SNESIM algorithm: (1) extended rotation/affinity concept and (2) region concept.” (Wu, abstract) with the teachings from Dechter on methods of improving “backtracking algorithms” such as “by look-back and look-ahead methods” (Dechter, abstract). The motivation to combine would have been that “The performance of backtracking algorithms for solving finite-domain constraint satisfaction problems can be improved substantially by look-back and look-ahead methods...” wherein “This paper describes a number of look-back variants including backjumping and constraint recording which recognize and avoid some unnecessary explorations of the search space.” (Dechter, abstract)
In addition, the KSR rationale (see MPEP § 2143) of “Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results”:
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"  - Wu, see the abstract – this is a variation of “SNESIM” [example of a base device] – for relevance, page 15 of the instant specification also uses “SNESIM” as an example of a base device
(2) a finding that the prior art contained a known technique that is applicable to the base device (method, or product);  See Dechter’s abstract: “The performance of backtracking algorithms for solving finite-domain constraint satisfaction problems can be improved substantially by look-back and look-ahead methods” wherein § 1 ¶ 1 clarifies: “This paper presents a survey of backtracking search for solving constraint satisfaction problems, with an emphasis on look-back enhancements” – i.e. this is a “survey” are known techniques in the prior art to “avoid some unnecessary explorations of the search space” and “avoid”/mitigate the effects of “dead-ends” 
(3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system;  See Dechter’s abstract: “The performance of backtracking algorithms for solving finite-domain constraint satisfaction problems can be improved substantially by look-back and look-ahead methods”  wherein “This paper describes a number of look-back variants including backjumping and constraint recording which recognize and avoid some unnecessary explorations of the search space.” 

Regarding Claim 2
Dechter teaches: 
	The method as claimed in claim 1, further comprising, should the constraint be assessed not to be satisfied at step c):
	unassigning the assigned value from the selected variable and assigning, if available, a further value from the selected variable's corresponding domain set. (Dechter, figure 14 and § 7.1 – this is the “backjump” which is then followed by re-assigning/re-instantiating “xi” as per the pseudo-code in figure 14, i.e. § 4 on page 156: “Backjumping algorithms can identify the culprit variable responsible for the dead-end and then “jump” back immediately to reinstantiate [example of assign a further value] the culprit variable” – see figure 15 as well for more clarity)


Regarding Claim 4
Dechter teaches: 
	The method as claimed in claim 1, further comprising updating the conflict set corresponding to the most recent conflict variable with the conflict set corresponding to the selected variable except for the most recent conflict variable. (Dechter, figure 14, the step reproduced below – this is a step of updating the conflict set, i.e. “merge conflict set” (see page 167 figure 8 which states this explicitly) wherein the “-{xi}” is merging except for the most recent conflict variable “xi”)


    PNG
    media_image1.png
    51
    367
    media_image1.png
    Greyscale


Regarding Claim 5
Dechter teaches: 
	The method as claimed in claim 1, wherein the step of unassigning the values previously assigned to the selected variable comprises returning the conflict set and domain set corresponding to each variable being unassigned, to their state prior to the last performed iteration of steps (a) to (c). (Dechter, see figure 15 as reproduced below – D is the domain set, J is the conflict set) 

    PNG
    media_image2.png
    125
    611
    media_image2.png
    Greyscale



Regarding Claim 6
Wu teaches:
	A computer-implemented method of characterising a subsurface region, the method comprising:(Wu, see the abstract: “The multiple-point (mp) geostatistical algorithm SNESIM can generate ‘realistic’ lithofacies model by borrowing geological patterns from a training image...In this paper, two concepts are proposed to account for non-stationary constraints in the SNESIM algorithm”, i.e. for a computer implementing an algorithm)
	defining a plurality of variables for describing the subsurface region, each variable having:(Wu, § 1, ¶ 2 – “It operates pixel-wise with the conditional probabilities for each pixel value [for each pixel/variable of the plurality of pixels/variables] being lifted as conditional proportions from a training image depicting the geometry and distribution of objects deemed to prevail in the actual field.” – for the BRI see page 3, ¶ 2: “A subsurface region may comprise a subsurface area or subsurface volume, which 10 may be represented by a set of cells referred pixels or variables hereafter...”, i.e. under the BRI the plurality of variables comprising cells as claimed encompasses Wu’s plurality of pixels)	
	a corresponding domain set, the domain set comprising zero or more possible values assignable to its corresponding variable;(Wu, § 1, ¶ 2: “In SNESIM , the training image is scanned only once; all conditional proportions available in that training image for a given search template size are faithfully stored in a smart search tree data structure [example of storing into a domain set], from which they can be retrieved fast [example of assigning]. The SNESIM algorithm contains two main parts, (1) the construction of the search tree where all training proportions are faithfully stored , and (2) the simulation part where these proportions are read and used to draw the simulated values.”
	a corresponding template set, each template set comprising a subset of the plurality of variables having a positional relationship with its corresponding variable determined by a predefined template;(Wu, page 8, Algorithm 1 – this includes the construction of the template set, e.g. “Define a new template” and “Build a new template” wherein §3.2 clarifies: “A different search tree Treei,j must be constructed using template TJ for each new training image TIi,j .” as does § 3: “Given one single input training image, the rotation/affinity is applied to transform locally the original input search template into a new search template which is used to retrieve the training conditional probability. A set of different search trees is built to accommodate the different transformed search templates. This is equivalent to keeping the search template untouched but rotate and rescale the original training image into a set of new training images.” , as to the positional relationship see page 21 ¶ 3 for an example of this:  search template location hj, where hj is the relative offset from the search template center.”)
a corresponding conflict set comprising zero or more conflict variables, each conflict variable comprising a previously assigned variable which reduces the domain set of its corresponding variable;(Wu, § 4.1, ¶ 3: “After simulation over the first region, simulation in any subsequent region is conditioned to any close-by values previously simulated in neighboring regions. This reduces discontinuities of geological structures across region boundaries. The simulated result not only contains the property values in the current region, but also the property copied from the other conditioning regions. For instance in Figure 11, when the second in sequence region R1 is simulated conditional to the property re0 in region R0, the simulated realization re0,1 contains the property in both R0 and R1.” and § 4.3 ¶ 1 on page 25: “Although simulated values in the regions already processed are used to constrain the simulation in regions processed later,”, i.e. the previously assigned/”previously simulated” “values” are “used to [further] constrain” the domain set/reduce the domain set, under the BRI this is an example of a conflict set)
	sequentially performing the following steps a) to d) for each variable of the plurality of variables:(Wu, page 17, second bullet point: “last, perform SNESIM simulation sequentially over all the regions.”, see page 45 § 4.3, ¶ 1 for clarification: “Once the simulation grid is divided into NR regions, the SNESIM algorithm proceeds from one region to another sequentially”, in addition, see page 7, § 3.2: “During the simulation, SNESIM first identifies the rotation region index i and affinity region index j associated with each simulation node u; then it and see algorithm 1 on page 8, including line 14: “for Each location u along the random path do”, in other words, this “sequentially” goes through each “location” [each variable] 
	a) selecting an unassigned variable from the plurality of variables; (Wu, algorithm 1 on page 8: “13: Define a random path visiting all locations to be simulated over all regions 14: for Each location u [example of a selected unassigned variable] along the random path do...”)
	b) assigning a value to the selected variable from the selected variable's corresponding domain set, provided it is not empty;(Wu, page 8, algorithm 1, line 18: “Draw a simulated value z(s)(u) from that conditional distribution [part of the domain set, this is “from the corresponding search tree”] and add it to the data set [assign it to “location u”]”, for an example - page 23, last paragraph: “Next, SNESIM is run again within the inactive regions to fill in the uninformed locations in Figure 18, using the same training images and parameter settings”)
	c) for each template variable, wherein a template variable comprises an unassigned variable within the selected variable's template set assessing whether a constraint is satisfied with the selected variable assigned the assigned value at step b) and the template variable assigned, sequentially, each value in its corresponding domain set; (Wu, page 8, Algorithm 1 – this includes the construction of the template set, e.g. “Define a new template” and “Build a new template” wherein §3.2 clarifies: “A different search tree Treei,j must be constructed using A set of different search trees is built to accommodate the different transformed search templates. This is equivalent to keeping the search template untouched but rotate and rescale the original training image into a set of new training images”, as to the domain set - see page 21 ¶ 3 for an example of this: “SNESIM algorithm looks for all possible data values at that specific search template location hj, where hj is the relative offset from the search template center.”
 then see § 3.2 on page 7: “During the simulation, SNESIM first identifies the rotation region index i and affinity region index j associated with each simulation node u; then it uses the corresponding search tree Treei,j to retrieve the probability distribution conditional to the local data event devJ (u);” and page 25 ¶ 1 for clarity: “This fast simulation is due to SNESIM being performed only inside the new regions with only one search tree”  - and see pages 16-17, the paragraph split between the pages: “This region concept can be combined with the previous rotation/affinity concept for greater flexibility: each active region can have its own local scaling and orientation constraints. One can also use the region concept to accomplish the tasks of rotation/affinity presented in Section 3: • first, define all the independent regions from the local rotation and scaling constraints;...”e.g. page 50: “template=’10 10 1 0 0 0’ # 3 ranges + 3 angles” [the constraints for rotation/scaling are applied to the template set]
in other words, a plurality of “different transformed search templates” are “built” wherein these are built based on the “rotation and scaling constraints” – i.e. the values are wherein each search template and the template variables therein have “all possible data values” [a domain set])
and Application No. 16/314,0575 Docket No.: T2126-7001USd) where for at least one of the template variables, the constraint is not satisfied for any value in the domain set corresponding to that template variable (Wu, page 2, last paragraph: “The characteristic of the SNESIM algorithm is that it strives to be faithful to the conditioning data event by not accepting any training replicate that does not fully identify the conditioning data values.” and see algorithm 1 on page 8: “15: Find the conditioning data event devJ (u) defined by template Tg” and to clarify, see page 3, ¶ 2: “Instead of saving faithfully all training replicates in a search tree as does SNESIM...” – i.e., a skilled person would have inferred that the “training replicates in a search tree” are examples of values in the domain set, and a skilled person would then have inferred that when none of the “training replicates in a search tree” “fully identify the conditioning data values” that the domain set is empty, i.e. that there are no values in the search tree/domain set which can be assigned as none of the “training replicates” identify the “condition data event” [e.g., in algorithm 1]
as to this not satisfying the constraint: see pages 16-17  the paragraph split between the pages and see §§ 3.1-3.2 as cited above – Wu’s system constrains the search tree/domain set to a single/”one search tree” – taken in full, when there is no “training replicate” in the selected “one search tree” [the domain set] that satisfies the constraint and “fully identify the conditioning data values” , then there are no values in the domain set)
...
and using the results of the method to aid hydrocarbon recovery from a reservoir. (Wu, abstract: “The multiple-point (mp) geostatistical algorithm SNESIM can generate ‘realistic’ lithofacies model by borrowing geological patterns from a training image. However, it requires that input training image to be reasonably stationary. In practice, most reservoirs are non-stationary, thus the incorporation of non stationary information during mp simulation is a challenge...The region concept is designed to account for the ‘general’ non stationary case when the geological patterns are deemed significantly different from one reservoir sub-domain (region) to another” and then see page 32 ¶ 1 wherein “The simulation is conditioned to 26 wells,” – in other words, the results of the method are used for a reservoir with “wells” [example of a reservoir with hydrocarbon recovery from the wells])

Wu does not explicitly teach: 
a corresponding forward set comprising zero or more forward variables, each forward variable being a variable unassigned prior to assignment of the forward set's corresponding variable, and which has its domain set reduced due to an assigned value of the forward set's corresponding variable;
and a corresponding deleted set comprising zero or more tuples, each tuple comprising a variable which results in a set of one or more values being removed from the domain set of the deleted set's corresponding variable, varied with the set of one or more values being removed;
, determining that template variable to be a foreseen dead-end variable;
	should a template variable be determined to be a foreseen dead-end variable:
	determining a most recent conflict variable from the selected variable's corresponding conflict set, the most recent conflict variable comprising the variable in the selected variable's corresponding conflict set which has been most recently assigned a value;
	unassigning the values previously assigned to the selected variable, the most recent conflict variable, and all intervening variables which were assigned values between the selected variable being assigned and the most recent conflict variable being assigned a value;
	and assigning to the most recent conflict variable, if available, a further value from the most recent conflict variable's domain set comprising continuing the sequentially performing sets a) to d) from the most recently assigned conflict variable;

Dechter teaches: 
a corresponding forward set comprising zero or more forward variables, each forward variable being a variable unassigned prior to assignment of the forward set's corresponding variable, and which has its domain set reduced due to an assigned value of the forward set's corresponding variable; (Dechter, § 7.1: “One combination is conflict-directed backjumping with forward checking level look-ahead and dynamic variable ordering [27,31]. We present such an integrated algorithm, FC-CBJ, in Figs. 14 and 15...While selecting a value for xi , SELECTVALUE-FC-CBJ puts xi (and possibly other variables that precede xi, when non-binary constraints are present) into the J sets of future, uninstantiated variables [example of the forward set] that have a value in conflict with the value assigned to xi .” – to clarify, see page 175, ¶ 3: “First, by 
and a corresponding deleted set comprising zero or more tuples, each tuple comprising a variable which results in a set of one or more values being removed from the domain set of the deleted set's corresponding variable, varied with the set of one or more values being removed; (Dechter,  § 2.1 on page 148 “Each value domain is a finite set of values. A constraint is a relation, defined on a unique subset of the variables, called the constraint’s scope. Each tuple in the relation denotes a legal combination of values for the variables.”, e.g. page 149: “A partial instantiation or partial assignment to a subset {x1, . . . ,xi} ⊆ X is a tuple of ordered pairs ((x1, a1), . . . , (xi, ai))...” and then see page 175, ¶3: “First, by removing from each future variable’s domain all values that are not consistent with the partial instantiation [which is “a tuple of ordered pairs”, i.e. this is an example of the deleted set], they eliminate the need to test values of the current variable for consistency with previous variables”)
, determining that template variable to be a foreseen dead-end variable; (Dechter, as taken in combination with Wu – first, see Wu § 3 as cited above: “A set of different search trees is built to accommodate the different transformed search templates.” – Dechter then provides for a means of searching search trees more effectively, e.g. see the abstract and see Dechter figure 4 for an example “search tree”  - as to determining the that search tree/template 7.1 – this is the “forward checking level look-ahead”, i.e. as summarized on pages 179-180, the paragraph split between the pages: “Of course, all look-ahead algorithms perform a coarse version of value selection when they reject values that are shown to lead to a future dead-end, [rejecting foreseen dead-end variables]”, i.e. as per the abstract: “Look-ahead techniques use constraint propagation algorithms to avoid such dead-ends altogether.”)
	should a template variable be determined to be a foreseen dead-end variable: (Dechter, abstract and § 7.1 as cited above – this is the “forward checking” portion of the algorithm)
	determining a most recent conflict variable from the selected variable's corresponding conflict set, the most recent conflict variable comprising the variable in the selected variable's corresponding conflict set which has been most recently assigned a value; (Dechter, § 7.1 ¶ 2: ”Upon reaching a dead-end at xi, the algorithm jumps back to the latest variable [most recent] in Ji .When CBJ is combined with look-ahead, the J sets are used in the same way, but they are built in a different manner.” – and see figure 14 – “J” is for conflict sets)
	unassigning the values previously assigned to the selected variable, the most recent conflict variable, and all intervening variables which were assigned values between the selected variable being assigned and the most recent conflict variable being assigned a value;(Dechter, figures 14-15 on pages 181-182 which are the pseudocode for the “FC-CBJ” algorithm – see figure 15, for the “a leads to a dead-end” which sets “empty-domain” to “true” which causes a “reset” of the domain set “Di’” and the conflict set “Jk” such that they return “to status before a was selected [assigned]”, i.e. this un-assigns/resets the values previously assigned to the selected variable, the most recent conflict variables, and all intervening variables when a “dead-end” is detected)
	and assigning to the most recent conflict variable, if available, a further value from the most recent conflict variable's domain set comprising continuing the sequentially performing sets a) to d) from the most recently assigned conflict variable; (Dechter, figure 14 – the steps for when “xi” is null/”no value was returned” wherein these are the steps for the “backjump” [i.e., backjumping to the most recent valid value that did not cause a dead-end], i.e. §7.1: “Upon reaching a dead-end at xi , the algorithm jumps back to the latest variable in Ji [J being the conflict set, wherein this is an example of assigning a further value to the most recent/latest conflict variable]” – see §§ 4-4.1, and § 4.4 for more clarification of the backjump, wherein, as per § 7.1, the conflict sets are “built in a different manner” [i.e., with the forward checking] but “used in the same way” and as to then continuing the sequential performing step: Dechter then returns the “instantiated values” (e.g., figure 14) 
to continuing the sequential performing after having the “instantiated values”: see Wu as cited above -  page 17, second bullet point: “last, perform SNESIM simulation sequentially over all the regions.”, see page 45 § 4.3, ¶ 1 for clarification: “Once the simulation grid is divided into NR regions, the SNESIM algorithm proceeds from one region to another sequentially”,  – in other words, as taken in combination this would have been to use Wu’s system with the addition of Dechter’s techniques of searching trees with “dead-ends” – Dechter’s technique would have returned the “instantiated values”, and the Wu’s system would have “sequentially” went to the next sequence once a value was instantiated)

Dechter is considered as analogous art as it is considered at least reasonably pertinent to the problem faced by the inventor: “An issue with such MPS techniques is the occurrence of dead-end pixels variables)” (instant specification page 1, last paragraph) – see the abstract of Dechter this is a set of techniques to mitigate “dead-ends” such as in search trees (see Dechter, figure 4 for an example).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wu on “two concepts are proposed to account for non-stationary constraints in the SNESIM algorithm: (1) extended rotation/affinity concept and (2) region concept.” (Wu, abstract) with the teachings from Dechter on methods of improving “backtracking algorithms” such as “by look-back and look-ahead methods” (Dechter, abstract). The motivation to combine would have been that “The performance of backtracking algorithms for solving finite-domain constraint satisfaction problems can be improved substantially by look-back and look-ahead methods...” wherein “This paper describes a number of look-back variants including backjumping and constraint recording which recognize and avoid some unnecessary explorations of the search space.” (Dechter, abstract)
In addition, the KSR rationale (see MPEP § 2143) of “Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results”:
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"  - Wu, see the abstract – this is a variation of “SNESIM” [example of a base device] – for relevance, page 15 of the instant specification also uses “SNESIM” as an example of a base device
(2) a finding that the prior art contained a known technique that is applicable to the base device (method, or product);  See Dechter’s abstract: “The performance of backtracking algorithms for solving finite-domain constraint satisfaction problems can be improved substantially by look-back and look-ahead methods” wherein § 1 ¶ 1 clarifies: “This paper presents a survey of backtracking search for solving constraint satisfaction problems, with an emphasis on look-back enhancements” – i.e. this is a “survey” are known techniques in the prior art to “avoid some unnecessary explorations of the search space” and “avoid”/mitigate the effects of “dead-ends” 
(3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system;  See Dechter’s abstract: “The performance of backtracking algorithms for solving finite-domain constraint satisfaction problems can be improved substantially by look-back and look-ahead methods”  wherein “This paper describes a number of look-back variants including backjumping and constraint recording which recognize and avoid some unnecessary explorations of the search space.” 

Regarding Claim 7
Dechter teaches: 
	The method as claimed in claim 6, further comprising:
should a template variable be determined to be a foreseen dead-end variable, setting a flag to indicate that a dead-end variable is foreseen; (Dechter, see figure 15 for the “CONSISTENT” flag, e.g. “return null (no consistent value)”, wherein page 149 ¶ 3 clarifies: “a is consistent if a satisfies all the applicable constraints, namely, all constraints...A consistent partial instantiation is also called a partial solution. A solution is a consistent instantiation of all the variables” [e.g., the dead-end variable is foreseen by the forward checking] – then see figure 14 “if i = 0 return “inconsistent””)
	and should it be determined at step d) that for all of the template variables, the constraint is satisfied for at least one value in its corresponding domain set, setting a flag to indicate that a dead-end variable is not foreseen. (Dechter, see figure 14 – “...else return instantiated values” [i.e., when the flag is set to being consistent, this returns the values])

Regarding Claim 9
Dechter teaches: 

	The method as claimed in claim 6 comprising, should a template variable be determined to be a foreseen dead-end variable, updating the conflict set corresponding to the selected variable with the conflict set corresponding to the foreseen dead-end variable except for the selected variable. (Dechter, figure 14, the step reproduced below – this is a step of updating the conflict set, i.e. “merge conflict set” (see page 167 figure 8 which states this explicitly) wherein the “-{xi}” is merging except for the most recent conflict variable “xi” – also, see § 7.1 ¶ 2 as cited above for clarity, the “J” here includes “future, uninstantiated varaibles....”)


    PNG
    media_image1.png
    51
    367
    media_image1.png
    Greyscale



Regarding Claim 10.
Dechter teaches: 
	The method as claimed in claim 6, wherein should it be determined at step c) that the constraint is not satisfied for an assessed template variable, the method further comprises:
	removing any value assigned to the assessed template variable which does not satisfy the constraint, from the domain set of the assessed template variable; (Dechter, page 175: “First, by removing from each future variable’s domain all values that are not consistent with the partial instantiation, they eliminate the need to test values of the current variable for consistency with previous variables. A corollary benefit is that if all values of an uninstantiated variable are removed by the look-ahead procedure, then the current instantiation cannot be part of a solution and the algorithm can backtrack.” as taken in combination with Wu – see at least Wu § 3, the templates are used to generate the search trees, Dechter is “removing” variables  of the tree during the forward checking in figure 14)
	adding a tuple of the removed values and the selected variable to the deleted set of the assessed template variable; (Dechter,  § 2.1 on page 148 “Each value domain is a finite set of values. A constraint is a relation, defined on a unique subset of the variables, called the Each tuple in the relation denotes a legal combination of values for the variables.”, e.g. page 149: “A partial instantiation or partial assignment to a subset {x1, . . . ,xi} ⊆ X is a tuple of ordered pairs ((x1, a1), . . . , (xi, ai))...” and then see page 175, ¶3: “First, by removing from each future variable’s domain all values that are not consistent with the partial instantiation [which is “a tuple of ordered pairs”, i.e. this is an example of the deleted set], they eliminate the need to test values of the current variable for consistency with previous variables”)
	adding the assessed template variable to the forward set of the selected variable;(Dechter, § 7.1: “One combination is conflict-directed backjumping with forward checking level look-ahead and dynamic variable ordering [27,31]. We present such an integrated algorithm, FC-CBJ, in Figs. 14 and 15...While selecting a value for xi , SELECTVALUE-FC-CBJ puts xi [i.e., adds into the set] (and possibly other variables that precede xi, when non-binary constraints are present) into the J sets of future, uninstantiated variables [example of the forward set] that have a value in conflict with the value assigned to xi .” – to clarify, see page 175, ¶ 3: “First, by removing from each future variable’s domain all values that are not consistent with the partial instantiation, they eliminate the need to test values of the current variable for consistency with previous variables” [example of reducing the domain set of the corresponding variable] – also see paged 177, ¶ 1: “Forward checking treats these n−i subproblems independently of each other, removing values from D’ sets [the domain sets] as necessary.”)
adding the selected variable to the conflict set of the assessed template variable; (Dechter, § 7.1 as cited above – “J” is the conflict set which includes the forward set, i.e. conflict set includes “future, uninstantiated values” [example of the future set])
	and defining an unassigned variables in the template set of the assessed template variable as template variables for the selected variable. (Dechter, § 7.1 “While selecting a value for xi , SELECTVALUE-FC-CBJ puts xi (and possibly other variables that precede xi, when non-binary constraints are present) into the J sets of future, uninstantiated [unassigned] variables that have a value in conflict with the value assigned to xi”)

Regarding Claim 13.
Dechter teaches: 
	The method as claimed in claim 6, wherein the step of unassigning comprises returning the conflict set, deleted set, domain set, and forward set corresponding to each variable being unassigned, to their state prior to the last iteration of steps (a) to (d). (Dechter, see figure 15 as reproduced below – D is the domain set, J is the conflict set [which includes the forward set, see § 7.1 ¶ 2] – as to the deleted set – this is part of the domain set, i.e. see page 175, ¶3: “First, by removing from each future variable’s domain all values that are not consistent with the partial instantiation [which is “a tuple of ordered pairs” (page 148), i.e. this is an example of the deleted set], they eliminate the need to test values of the current variable for consistency with previous variables”) 

    PNG
    media_image2.png
    125
    611
    media_image2.png
    Greyscale

Regarding Claim 14.
Dechter teaches: 
	The method as claimed in claim 13, further comprising updating the conflict set corresponding to the most recent conflict variable with the conflict set corresponding to the selected variable except for the most recent conflict variable. (Dechter, figure 14, the step reproduced below – this is a step of updating the conflict set, i.e. “merge conflict set” (see page 167 figure 8 which states this explicitly) wherein the “-{xi}” is merging except for the most recent conflict variable “xi” – also, see § 7.1 ¶ 2 as cited above for clarity, the “J” here includes “future, uninstantiated varaibles....”)


    PNG
    media_image1.png
    51
    367
    media_image1.png
    Greyscale



Regarding Claim 15.
Wu teaches:
	The method as claimed in claim 1, wherein the constraint is based on training information describing a conceptual geological model of a subsurface region. (Wu, abstract: 

Regarding Claim 16.
Wu teaches: 
	The method as claimed in claim 15, wherein the constraint is additionally based on other data. (Wu, abstract: “In this paper, two concepts are proposed to account for non stationary constraints in the SNESIM algorithm: (1) extended rotation/affinity concept and (2) region concept. Local rotation/affinity can handle local non stationarity whenever the geological structures differ only by orientations and sizes. The implementation is extremely CPU efficient, at the cost of greater RAM demand because of the large number of search trees that must be constructed and stored in memory. The region concept is designed to account for the ‘general’ non stationary case when the geological patterns are deemed significantly different from one reservoir sub-domain (region) to another, calling for different training images and parameters for each individual region [examples of other data] .”)

Regarding Claim 17.
Wu teaches: 
	The method as claimed in claim 16, wherein the constraint is additionally based on an average of one or more properties of a plurality of variables in the vicinity of the selected variable.  (Wu, page 32, ¶¶ 1-3: “Conditioning also includes a soft probability cube for sand facies as calibrated from seismic data; the average soft probability is 0.42, see Figures 26 and 27....When compared to Figure 27, the simulated channels of Figure 29 appear to be fairly well constrained by the input soft sand probability cube.”

Regarding Claim 18.
Wu teaches: 
	The method as claimed in claim 1 wherein the plurality of variables include one or more hard variables for which a value is known, or for which a value is assigned by another means, the hard variables never being selected at step a). (Wu, page 8, algorithm 1: “Relocate hard data to the nearest simulation grid nodes”, e.g. figure 8(a) on page 12 for “Well hard data” which is described as: “In this example, SNESIM is performed to simulate the same deltaic fluvial fan reservoir but conditioned to both well hard data (Figure 8(a)) and soft data (Figure
8(b)).”

Regarding Claim 19.
Dechter teaches: 
	The method as claimed in claim 1 wherein values in a domain set are sorted according to a measure to determine the order that they are assigned at step b). (Dechter, § 7.1, ¶ 1: “Additionally, a combined algorithm can employ learning, and the dynamic variable and value ordering heuristics based look-ahead information.” – then see § 7.2 ¶ 3: ““FC-CBJ+LVO” adds a value ordering heuristic; “FC-CBJ+LRN” is FC-CBJ plus 4th-order jumpback learning; “FC-CBJ+LRN+LVO” is FC-CBJ with both LVO and learning.” [examples of combinations including value ordering – i.e., ordering the values in the domain set] – to clarify, see figure 9 which shows “variable ordering...and the value ordering....” in the search tree – the value ordering is an example of sorting to order the values in the domain set) 

Regarding Claim 25.
	Claim 25 is parallel to claim 1, and as such is rejected under a similar rationale as claim 1. Claim 25 recites a “computer program” – see Wu, as cited above including the abstract – Wu teaches algorithms for a computer, e.g. ones that are “RAM and CPU efficient” [a computer program implemented on a computer]. 


Claim 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable  over Wu et al., “Non-stationary Multiple-point Geostatistical Simulations with Region Concept”, May 2007  in view of Dechter et al., “Backjump-based backtracking for constraint satisfaction problems”, 2002 and in further view of Frost et al., “Look-ahead value ordering for constraint satisfaction problems”, 1995

Regarding Claim 20.
Wu, as taken in combination with Dechter above, does not explicitly teach:
The method as claimed in claim 19, wherein the measure for sorting the values in a domain set comprises:
	determining a probability for each value in the domain set, the probability reflecting the likelihood that a value is an appropriate value for its corresponding variable;
	and using the probabilities to sort the values. 

Frost teaches:
The method as claimed in claim 19, wherein the measure for sorting the values in a domain set comprises:
	determining a probability for each value in the domain set, the probability reflecting the likelihood that a value is an appropriate value for its corresponding variable; (Frost, abstract: “In this paper, we show that another benefit  of looking ahead is a useful domain value ordering heuristic, which we call look-ahead value ordering or LVO. LVO counts the number of times each value of the current variable conflicts with some value of a future variable, and the value with the lowest number of conflicts is chosen first.” then see page 3, col. 1, ¶ 1: ”The method we use to rank the values in order of decreasing likelihood [example of probability] of leading to a solution is as follows. The current variable is tentatively instantiated with each value in its domainD0. With each value in D0, LVO looks ahead to determine the impact this value will have on the D0 domains of uninstantiated variables...The current variable is then instantiated with the highest ranking value. If the algorithm backjumps to a variable, the highest ranked remaining value in its domain is selected. If the variable is re-instantiated after earlier variables have changed, then the order of the values has to be recalculated. The LVO choose the right value [the appropriate value] can have a big impact on the work required to solve a problem.”)
	and using the probabilities to sort the values. (Frost, page 3, col. 1, ¶ 1: ”The method we use to rank the values in order of decreasing likelihood [example of probability] of leading to a solution is as follows...)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wu, as modified by Dechter above, on a system which includes performing tree searching such as with forward checking and conflict-directed backjumping with the teachings from Frost on a system in which “We experimented with look-ahead value ordering by testing it in conjunction with an algorithm that combines backjumping, dynamic variable ordering, and the temporary pruning of future domains characteristic of forward checking.” (Frost, § 2.1) The motivation to combine would have been that “LVO is almost always beneficial on difficult instances that require over 1,000,000 consistency checks. Unexpectedly, it even helps on problems without solutions when used in conjunction with backjumping...” (§ 6 of Frost)
In addition, Frost is already combined with Dechter – see Dechter, page 180: “The look-ahead value ordering (LVO) algorithm [29] is based on forward checking” and citation 29 is the Frost publication wherein Dechter figure 17 states: “FC-CBJ+LVO” as well as “FC-CBJ+LRN+LVO” (the surrounding description further clarifies on this). 


Regarding Claim 21.
Frost teaches:
	The method as claimed in claim 20, wherein the values are sorted in the order of decreasing probability.  (Frost, page 3, col. 1, ¶ 1: ”The method we use to rank the values in order of decreasing likelihood [example of probability] of leading to a solution is as follows...)

Regarding Claim 22.
Frost teaches:
	The method as claimed in claim 20, wherein the values are sorted in an order based on a weighted random selection for each position in the order, the weighting determined by the probabilities. (Frost, § 3.2, ¶¶ 3-4: “The max- domain-size (MD) heuristic therefore prefers the value that creates the largest minimum domain size in the future variables...Since several values in the domain of the current variable D0cur may create future D0s of the same size, the MD heuristic frequently leads to ties. A refined version of MD is weighted-max-domain-size (WMD). Like MD, WMD prefers values that leave larger future domains, but it break ties based on the number of future variables that have a given future domain size. Continuing the example from the previous paragraph, if x1 leaves 3 variables with domain size 2 (and the rest with do- main sizes larger than 2), and x3 leaves 5 variables with domain size 2, then x1 will be preferred over x3.”)

Regarding Claim 23.
Frost teaches:
	The method as claimed in claim 20, wherein the step of determining a probability uses a priori knowledge of the subsurface region. (Frost, see page 3, col. 1, ¶ 1: ”The method we use to rank the values in order of decreasing likelihood [example of probability] of leading to a solution is as follows. The current variable is tentatively instantiated with each value in its domainD0. With each value in D0, LVO looks ahead to determine the impact this value will have on the D0 domains of uninstantiated variables...” – as to the use of a priori knowledge, this would have been part of the combination with Wu, i.e. see Wu’s abstract: “In this paper, two concepts are proposed to account for non-stationary constraints in the SNESIM algorithm: (1) extended rotation/affinity concept and (2) region concept. Local rotation/affinity can handle local non-stationarity whenever the geological structures differ only by orientations and sizes. The implementation is extremely CPU efficient, at the cost of greater RAM demand because of the large number of search trees that must be constructed and stored in memory. The region concept is designed to account for the ‘general’ non stationary case when the geological patterns are deemed significantly different from one reservoir sub-domain (region) to another, calling for different training images and parameters for each individual region.” – in other words, the input data for the domain sets are based on a priori knowledge of the region, e.g. of “the geological patterns” and “geological structures” – as such, the application of Frost/Dechter to Wu would have included that the probabilities were based on such knowledge, as the input data for Frost/Dechter includes such knowledge))

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carrillat et al., “Geomodeling of Giant Carbonate Oilfields with a New Multipoint Statistics Workflow”, 2010 – see the abstract and page 3 last paragraph: “The technology used in this study does not have these limitations and is able to honor absolute “hard” constraints (e.g., borehole data) as well as “soft” constraints (e.g., probability fields derived from seismic data) and offers a very flexible combination between soft and hard data.”, as well as page 4, ¶ 1
Chugunova et al., “Multiple-Point Simulations Constrained by Continuous Auxiliary Data”, 2007 – see the abstract and §2 
Hu et al., “Multiple-point geostatistics for modeling subsurface heterogeneity: A comprehensive review”, 2008 – see the abstract, see figures 2-4  and § 2 – this provides a review of MPS along with several visual examples of portions of a typical MPS algorithm
Hu et al., “Multiple-Point Simulation with an Existing Reservoir Model as Training Image”, 2014 see the abstract, see figures 1-3 and § 3.3 for an example MPS algorithm 
Liu et al., “Multiple-point simulation integrating wells, three-dimensional seismic data, and geology”, 2004 – see the abstract and see page 918, col. 1, ¶ 2 and # 1-2 on this for the use of “data” in “multiple-point simulation” such as “soft data” for “soft constraint” 
Mohamed et al., “Constraint Satisfaction Problem Using Modified Branch and Bound Algorithm”, 2008 – see the abstract: “The modified branch and bound algorithm uses back 
Shahraeeni, “Multiple-Point Statistics Simulation as a Constraint Satisfaction Problem” 2018 – this is a publication on portions of the disclosed invention 
Strebelle, “Conditional Simulation of Complex Geological Structures Using Multiple-Point Statistics”, 2002 – this is the original publication on SNESIM (see the section starting on page 8) – Wu as relied upon is modifying this algorithm 
Suzuki et al., “Real-time Post-Processing Method to Enhance Multiple-Point Statistics Simulation”, 2007 – see § 2.2 and the abstract
Zhang et al., “Memory-Efficient Categorical Multi-point Statistics Algorithms Based on Compact Search Trees”, 2012  - see the abstract, this is a method of compacting the search trees in snesim 
Jeong et al., US 2015/0317419 – see the abstract, this is a MPS method which includes a “kernel function”  and a step of “k) repeating steps f) to j) if g0 ( d) is not greater than u; and repeating steps e)”
Pedersen et al., US 2009/0164182 – see the abstract – this is an MPS method which compresses branches in the search trees 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147